FILED
                            NOT FOR PUBLICATION                             AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30248

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00132-RFC

  v.
                                                 MEMORANDUM *
ADRIAN GARY GOODBEAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Adrian Gary Goodbear appeals from the life sentence imposed following his

guilty-plea conviction for second degree murder, in violation of 18 U.S.C. §§ 1111

and 1153(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Goodbear contends that the district court “did not adequately weigh or give

consideration to [his] history and characteristics” under 18 U.S.C. § 3553(a). The

record shows that the district court did properly consider the factors, as it

addressed several of the section 3553(a) factors at the sentencing hearing. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“The district

court need not tick off each of the § 3553(a) factors to show that it has considered

them.”).

      Goodbear also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the section 3553(a) sentencing factors,

Goodbear’s sentence is reasonable. id. at 993.

      AFFIRMED.




                                           2                                    10-30248